DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 are presented for examination.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant is requested to correcting any errors of which applicant may become aware in the instant specification.

Response to Arguments
Applicant's amendment and arguments filed July 27, 2022 have been fully considered.
Applicant’s arguments filed July 27, 2022 with respect to the rejection(s) of claims 10 – 17 under Rajan in view of Patinkin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 2016/0321255 issued to Astrid Granacher et al. (“Granacher”).
In response to applicant’s comments regarding nonstatutory double patenting rejection, the nonstatutory double patenting rejection will remain rejected until a TD or e-TD filed.
In response to Applicant’s arguments regarding claim rejections, a new ground rejections under Rajan in view of Granacher as shown below:
Rajan involves obtaining a score from each of a set of constituent spam classifiers indicating a degree to which an electronic-mail is deemed spam, and obtaining a combined spam score from a combined spam classifier that takes as input of the score from the constituent spam classifiers. The combined spam classifier is computed automatically in relation with a false-positive tradeoff and false-negative tradeoff. The electronic-mail is identified as an undesirable electronic-mail when the combined spam score indicates undesirable electronic-mail.
Granacher involves a method for detecting unsolicited bulk emails (UBE) or SPAM is provided. The method may include receiving an email and identifying a uniform resource locator (URL) contained in the received email. The method may then include dividing the identified URL into a plurality of component parts. The method may further include generating a tree structure based on the plurality of component parts. Generating an input string based on the generated tree structure and calculating a hash value based on the generated input string. Determining if the calculated hash value matches a UBE/SPAM hash value within a plurality of UBE hash values. Identifying the received email as a UBE based on determining that the calculated hash value matches the UBE hash value. 

Double Patenting
Claim 1 – 17 of this application is patentably indistinct from claim 1 of Application No. 15/270,237, now U.S. Patent 10,657,182. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 16/674,249
Co-pending Application 15/270,237 (now USP 10,657,182)
1. A method for determining if an email is a spam email, the method comprising:

  receiving a first email at a first mail server; 
  creating a first sender hash of the first email; 
  creating one or more similarity measurement hashes of the first email including a first similarity measurement hash; 
  querying a centralized storage system for one or more similarity measurement hashes of one or more emails;
  comparing the first similarity measurement hash and the first sender hash of the first email to a second similarity hash and a second sender hash of a second email stored within the centralized storage system; 
  determining, in response to comparing, that the first similarity measurement hash of the first email matches the second similarity measurement hash of the second email; 
  determining, in response to comparing, that the first sender hash of the first email is different from the second sender hash of the second email; and 
  marking, in response to determining that the first similarity measurement hash matches the second similarity measurement hash and the first sender hash is different from the second sender hash, the first email as a spam email. 

2. The method of claim 1, wherein the marking further comprises: determining that the second email has been received by the mail server; and marking, both the first email and the second email as a spam email. 

3. The method of claim 2, wherein the centralized storage is a domain name system. 

4. The method of claim 3, further comprising: connecting one or more mail servers to the domain name system; and querying the domain name system from a first mail server of the one or mail servers to retrieve the second sender hash and the second similarity measurement hash that was developed in a second mail server of the one or more mail servers. 

5. The method of claim 1, wherein the first similarity measurement hash further comprises: gathering one or more properties of the first email; and combining one or more of the properties of the first email into the first similarity measurement hash of the first email. 

6. The method of claim 5, wherein the one or more properties are selected from the group consisting of header entries, email structure, normalized plain text, normalized uniform resource locators, and attachments. 

7. The method of claim 1, wherein the first sender hash and first similarity measurement hash are a combined hash of a 32-character fixed length hash. 

8. The method of claim 7, wherein the first sender hash is a 16-character fixed length hash. 

9. The method of claim 7, wherein the similarity measurement hash is a 16-character fixed length hash. 

10. A system for detecting spam email, comprising: a first mail server configured to receive a first email; and a first spam filter, the first spam filter configured to identify the first email as spam by comparing a similarity measurement hash and a sender hash for the first email to a second similarity hash and a second sender hash of a second email, and to mark the first email as spam when the similarity measurement hash and the second similarity measurement hash are the same and the sender hash and the second sender hash are different. 

11. The system of claim 10 further comprising: a centralized storage system configured to store a plurality of similarity hashes and a corresponding plurality of sender hashes for a plurality of emails received by the first mail server. 

12. The system of claim 11 wherein the centralized storage system stores a plurality of similarity hashes and a corresponding plurality of sender hashes for a plurality of emails received by at least one mail server different from the first mail server. 

13. The system of claim 12 wherein the first spam filter is further configured to compare the first email with an email received from the at least one different mail server to determine if the first email is spam. 

14. The system of claim 12 further comprising: a second mail server configured to receive a third email; a second spam filter, the second spam filter configured to identify the third email as spam by comparing the similarity measurement hash and the sender hash for the third email to a fourth similarity hash and a fourth sender hash of a fourth email, and to mark the third email as spam when the third similarity measurement hash and the fourth similarity measurement hash are the same and the third sender hash and the fourth sender hash are different. 

15. The system of claim 11 wherein the centralized storage system is a domain name system 

16. The system of claim 10 wherein the first similarity measurement hash and the first sender hash are a combined hash having a 32-character fixed length. 

17. The system of claim 16 wherein the first sender hash has a 16-character fixed length. 
1. A method for determining if an email is a spam email, the method comprising: 

  receiving a first email at a first mail server; 
  creating a first sender hash of the first email; 
  creating one or more similarity measurement hashes of the first email including a first similarity measurement hash, wherein the first similarity measurement hash further comprises: 
  gathering one or more properties of the first email; 
  combining one or more of the properties of the first email into the first similarity measurement hash of the first email; 
  wherein the one or more properties are selected from the group consisting of header entries, email structure, normalized plain text, normalized uniform resource locators, and attachments; and 
  wherein the first sender hash and first similarity measurement hash are a combined hash of a 32-character fixed length hash; 
  querying a centralized storage system for one or more similarity measurement hashes of one or more emails, 
  wherein the centralized storage is a domain name system; connecting one or more mail servers to the domain name system; 

  querying the domain name system from a first mail server of the one or mail servers to retrieve a second sender hash and a second similarity measurement hash that was developed in a second mail server of the one or more mail servers; 
  comparing the first similarity measurement hash and the first sender hash of the first email to the second similarity hash and the second sender hash of a second email stored within the centralized storage system; 
  determining, in response to comparing, that the first similarity measurement hash of the first email matches the second similarity measurement hash of the second email; 
  determining, in response to comparing, that the first sender hash of the first email is different from the second sender hash of the second email; 
  marking, in response to determining that the first similarity measurement hash matches the second similarity measurement hash and the first sender hash is different from the second sender hash, the first email as a spam email; 
  determining that the second email has been received by the mail server; and 
  marking the second email as a spam email, in response to marking the first email as spam email. 











Claims 1 – 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of co-pending application No. 15/270,237, now U.S. Patent 10,657,182.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “determining, in response to comparing, that the first sender hash of the first email is different from the second sender hash of the second email; and marking, in response to determining that the first similarity measurement hash matches the second similarity measurement hash and the first sender hash is different from the second sender hash, the first email as a spam email.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, immediacy of information transfer, increase productivity and enhance business intelligence for an enterprise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 – 13 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB  2006/0149821 issued to Vadakkedathu Rajan et al. (hereinafter "Rajan") in view of USPGPUB 2016/0321255 issued to Astrid Granacher et al. (hereinafter "Granacher”).
As per claim 10, Rajan discloses a system for detecting spam email  [Fig. 1, spam detector; item 120]," comprising: 
a first mail server configured to receive a first email" [i.e., including computer instructions for detecting whether a first e-mail is undesirable is disclosed: Para 0017]; and 
"a first spam filter, the first spam filter configured to identify the first email as spam [i.e., eliminate span filtering: Para Ins 8-9] and a sender the e-mails in the spam corpus.  The similarity algorithm can detect the fact that certain incoming e-mail is similar to other incoming e-mail).
Rajan discloses claimed invention substantially as claimed. However, Rajan does not explicitly disclose by comparing an already-created similarity measurement hash and a sender hash for the first email to a second similarity hash and a second sender hash of a second email previously stored within a centralized storage, and to mark the first email as spam as claimed.
Granacher discloses detecting unsolicited bulk emails (UBE) (SPAM). Receiving an email and identifying a uniform resource locator (URL) contained in the received email. Generating an input string based on the generated tree structure. Calculating a hash value based on the generated input string. Determining if the calculated hash value matches a UBE/SPAM hash value within a plurality of UBE hash values. Identifying the received email as a UBE based on determining that the calculated hash value matches the UBE hash value (Para [0003]). Subsequent received emails may then have a tree signature calculated and compared with the previously stored tree signatures to determine if the email is an unsolicited bulk email/SPAM or not. (Para [0024]).  Determine whether the extracted hash (i.e., compact hash value calculated at 204) is found in a data structure containing UBE/SPAM hash values, such as a UBE database. The UBE database may be created prior to receiving any emails to analyze. The generated hash values for the UBEs may then be used to populate the UBE database for later searching. Additionally, the UBE database may also store the number of times a hash value has been found in UBE emails (i.e., a count value). Using the UBE database, the received email's calculated hash may be used to search the UBE database for a matching entry (Para [0045]). 
If it was determined that the hash value associated with the received email was not found in the UBE database, or if the count associated with the hash value found in the UBE database does not exceed the predefined first threshold value, the received email may be classified as a valid email (Para [0047]). And if it was determined that the hash value associated with the received email was not found in the valid email database, or if the count associated with the hash value found in the valid database does not exceed the predetermined second threshold value, the received email may be classified as a UBE/SPAM email (Para [0050]).
Both of Rajan and Granacher are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Rajan's detection of spam email using multiple spam classifiers with the teachings of Granacher's unsolicited bulk email detection, in order to provide a reliable way to detect UBEs (SPAM) by analyzing the URL structure of URLs contained within a UBE (SPAM email).
Modification would allow cloud computing environment to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. 
The cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. Rapid elasticity capabilities can be rapidly and elastically provisioned to quickly scale out and rapidly released to quickly scale in. 

As per claim 11, modified Rajan in view Granacher further disclose comprising: the centralized storage system configured to store a plurality of similarity hashes and a corresponding plurality of sender hashes for a plurality of emails received by the first mail server" (Rajan: detecting whether a first e-mail is undesirable is disclosed, inputting the first e-mail to each of a plurality of constituent spam classifiers and obtaining at least one score from each of the plurality of constituent spam classifiers indicating the degree to which the first e-mail is deemed spam. Para [0013]).
As per claim 12, modified Rajan in view Granacher further disclose comprising "wherein the centralized storage system stores a plurality of similarity hashes and a corresponding plurality of sender hashes for a plurality of emails received by at least one mail server different from the first mail server" (Rajan: Fig. 7, item 108,.hashes for a plurality of emails received by at least one mail server different from the first mail server).  
As per claim 13, modified Rajan in view Granacher further disclose "wherein the first spam filter is further configured to compare the first email with an email received from the at least one different mail server to determine if the first email is spam". Rajan: [Fig. 7, item 108]).
As per claim 15, modified Rajan in view Granacher further disclose the centralized storage is a domain name system (Rajan: Fig. 9, item 906 and Para [0039]).
As per claim 16, modified Rajan in view Granacher further disclose "wherein the first sender hash and first similarity measurement hash are a combined hash of a 32-character fixed length hash" [Rajan: Par 0038, Ins 5 6].
As per claim 17, modified Rajan in view Granacher further disclose "wherein the first sender hash is a 16-character fixed length hash" (Rajan: Para [0038]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Granacher and further in view of USPGPUB 2005/0210258 issued to Andrew Birrell et al. (hereinafter "Birrell").
As per 14, modified Rajan in view Granacher further disclose a second mail server [Rajan: Fig. 7, item 702], and Granacher discloses detecting unsolicited bulk emails (UBE) (SPAM). Receiving an email and identifying a uniform resource locator (URL) contained in the received email. Generating an input string based on the generated tree structure. Calculating a hash value based on the generated input string. Determining if the calculated hash value matches a UBE/SPAM hash value within a plurality of UBE hash values. Identifying the received email as a UBE based on determining that the calculated hash value matches the UBE hash value (Para [0003]). Subsequent received emails may then have a tree signature calculated and compared with the previously stored tree signatures to determine if the email is an unsolicited bulk email/SPAM or not. (Para [0024]).  Determine whether the extracted hash (i.e., compact hash value calculated at 204) is found in a data structure containing UBE/SPAM hash values, such as a UBE database. The UBE database may be created prior to receiving any emails to analyze. The generated hash values for the UBEs may then be used to populate the UBE database for later searching. Additionally, the UBE database may also store the number of times a hash value has been found in UBE emails (i.e., a count value). Using the UBE database, the received email's calculated hash may be used to search the UBE database for a matching entry (Para [0045]). 
If it was determined that the hash value associated with the received email was not found in the UBE database, or if the count associated with the hash value found in the UBE database does not exceed the predefined first threshold value, the received email may be classified as a valid email (Para [0047]). And if it was determined that the hash value associated with the received email was not found in the valid email database, or if the count associated with the hash value found in the valid database does not exceed the predetermined second threshold value, the received email may be classified as a UBE/SPAM email (Para [0050]).

Modified Rajan in view of Granacher do not explicitly disclose to receive a third email; a second spam filter, the second spam filter configured to identify the third email as spam by comparing the similarity measurement hash and the sender hash for the third email to a fourth similarity hash and a fourth sender hash of a fourth email, and to mark the third email as spam when the third similarity measurement hash and the fourth similarity measurement hash are the same and the third sender hash and the fourth sender hash are different. 
Birrell discloses the third email as spam by comparing the similarity measurement hash and the sender hash for the third email to a fourth similarity hash and a fourth sender hash of a fourth email [Birrell Fig. 5, Para 0052].
Rajan, Granacher and Birrell are same field of endeavor and they are in the data processing art and therefore, are combinable/modifiable. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method/system of Rajan in view of Granacher with the third email as disclosed by Birrell  ([Birrell Para 0052]. Such a modification would the method/system of Rajan in view of Granacher to provide user’s e-mail addresses in response to perhaps innocuous appearing requests for visitor information generated by various web sites [Birrell: Para [0002], Ins 10-14], therefore, resulting in a mail spam detection).
Modification would allow individual message senders to generate cryptographic puzzles independently and attach the puzzles to e-mail message. Facilities the checking of cryptographic puzzles to deter the sensing of bulk e-mail messages.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In response to applicant’s argument regarding claim rejections under Rajan in view of Patinkin have been fully considered and persuasive and therefore, claim rejections of claims 1 – 9 has been withdrawn.
The combination of the above-mentioned prior arts does not explicitly teach, “comparing the first similarity measurement hash and the first sender hash of the first email to a second similarity hash and a second sender hash of a second email stored within the centralized storage system; determining, in response to comparing, that the first similarity measurement hash of the first email matches the second similarity measurement hash of the second email; determining, in response to comparing, that the first sender hash of the first email is different from the second sender hash of the second email; and marking, in response to determining that the first similarity measurement hash matches the second similarity measurement hash and the first sender hash is different from the second sender hash, the first email as a spam email” – as disclosed in independent claim 1.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat No. 7,882,192 relates to undesirable email.
USPGPUB (Barber)  involves receiving an electronic mail at a mail server, and creating a sender hash of the electronic mail. The similarity measurement hashes of the electronic mail are created. The centralized storage system for similarity measurement hashes of electronic mail is queried. The similarity measurement hash and sender hash of the electronic mail are compared to another similarity hash and another sender hash of another electronic mail stored in the centralized storage system. The electronic mail is marked as a spam electronic mail. Could be used as an obviousness type rejection.

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 10, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162